Citation Nr: 0315230	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  01-08 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to higher initial ratings for bilateral hearing 
loss, evaluated as 10 percent disabling prior to December 19, 
2001, and noncompensably disabling from December 19, 2001, to 
include restoration of the 10 percent rating.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In March 2003, the veteran 
presented testimony at a video-conference hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.


REMAND

In January 2003, the RO issued the veteran a Supplemental 
Statement of the Case (SSOC) addressing the issue of 
entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.  The Board observes that at the time 
that the RO issued its January 2003 SSOC, the veteran's 
bilateral hearing loss disability was rated as 
noncompensable.  Therefore, the veteran must be provided 
another SSOC that properly addresses his claim.  

Since the RO issued its January 2003 SSOC, the veteran has 
also submitted additional medical evidence indicating his 
hearing loss has worsened since his most recent VA 
examination in December 2001.  Another VA examination is 
therefore required in order to appropriately assess the level 
of severity of the veteran's bilateral hearing loss 
disability.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided a VA 
audiological examination by a state-
licensed audiologist in order to 
ascertain the severity of his bilateral 
hearing loss.  The claims folder should 
be made available to the examiner for 
review.  

2.  After the above examination has 
been conducted and any other indicated 
development has been completed, the RO 
should readjudicate the issue on appeal 
based on all evidence received since 
the issuance of the SSOC in February 
2002.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided an appropriate SSOC 
and afforded the requisite time to 
respond.  The case should then be 
returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



(CONTINUED ON NEXT PAGE)






4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




